In the

United States Court of Appeals
               For the Seventh Circuit

No. 09-3789

U NITED S TATES OF A MERICA,
                                                  Plaintiff-Appellee,
                                 v.

A NTHONY L. V AUGHN,
                                              Defendant-Appellant.


            Appeal from the United States District Court
     for the Southern District of Indiana, Terre Haute Division.
            No. 2:09 CR 0007—Larry J. McKinney, Judge.



        A RGUED JULY 8, 2010—D ECIDED JULY 30, 2010




 Before B AUER, R IPPLE, and K ANNE, Circuit Judges.
  P ER C URIAM. While incarcerated at the federal peniten-
tiary in Terre Haute, Indiana, Anthony Vaughn re-
peatedly stabbed a prison guard with an eight-inch
shank. He pleaded guilty to committing aggravated
assault on a federal officer, see 18 U.S.C. § 111(a), (b),
and the district court sentenced him to 180 months’
imprisonment, 45 months above the top of the guide-
lines range. Vaughn’s sole argument on appeal is that
2                                             No. 09-3789

the sentence is substantively unreasonable. We disagree
and affirm the judgment.
   The events that precipitated Vaughn’s assault began
the morning of April 23, 2009, when he and two other
inmates were lifting weights in their housing unit, a
practice that (at least in that particular unit) was
officially prohibited but often tolerated by the guards.
Officer Douglas Camden saw the men exercising and told
them to put away the weights because a lieutenant was
about to inspect the unit. The men disregarded the in-
struction and were still lifting weights when the
lieutenant arrived. Camden and the lieutenant went into
the guards’ office inside the housing unit, and Vaughn
followed, apparently wishing to discuss the weight-lifting
issue. Camden told Vaughn he was busy and that they
would discuss the matter later. About 15 minutes later,
after the lieutenant had departed, Vaughn returned to
the office and confronted Camden when he was alone.
  According to Camden, Vaughn pointed at him and said,
“You better watch how you talk to me.” Vaughn added
that he had “stabbed a cop” before and would do so
again. Vaughn’s threats escalated, and Camden twice
ordered him to leave the office. Vaughn responded by
lunging at Camden with a shank. He missed initially but
in the ensuing struggle stabbed Camden twice in his left
shoulder and inflicted multiple cuts to his face. Camden
broke free and fled the office, but Vaughn followed
and stabbed him two more times before other guards
intervened.
  At sentencing Camden testified that the attack had
diminished his physical strength by about 40%, substan-
No. 09-3789                                                   3

tially limited the range of motion in his left shoulder, and
caused numbness in his neck, head, and shoulder.
His doctors and physical therapists, said Camden, had
warned that these impairments could be permanent.
Camden added that he relives the incident in recurring
nightmares, has become irritable with family and friends,
and worries about his ability to return to police work.
  Edward Wheele, the FBI agent who investigated the
attack, authenticated photographs of the weapon, which
depict an eight-inch metal shank. Wheele had inter-
rogated Vaughn, who blamed the attack on Camden and
never inquired about his recovery.
  In his allocution Vaughn asked the district court to
spare him from spending the rest of his life in prison.
He noted that he had been in prison since his 21st birth-
day and reflected on his efforts to better himself during
his 15 years of incarceration. He is not violent by nature,
Vaughn insisted, and before the assault he had tried to
keep a clean record because he was nearly eligible to
transfer to a lower-security facility. He only possessed
the shank, Vaughn explained, to protect himself from
another inmate he disarmed to prevent an attack on a
different guard. Vaughn’s lawyer added to these state-
ments by emphasizing that, although the presentence
report reveals a significant history of disciplinary infrac-
tions while in prison, most of those incidents had
occurred more than ten years earlier and the few recent
infractions were nonviolent.
  The district court calculated a total offense level of 29,
see U.S.S.G. §§ 2A2.2(a), (b)(2)(C), (b)(6), 3A1.2(c), 3E1.1(a),
4                                               No. 09-3789

and a Category III criminal history, yielding a guidelines
imprisonment range of 108 to 135 months. In explaining
its choice of a 180-month term to run consecutively to
Vaughn’s undischarged sentence, the court emphasized
that the senseless nature of this attack suggested that
Vaughn has a poor ability to control his behavior. The
lack of self control is also evident, reasoned the court,
from the “continuing nature” of the offense, referring to
Vaughn’s decision to trail Camden from the office and
attack a second time, even after the officer had tried to
escape. The judge also observed that Vaughn’s weapon
was “as nasty” as any he had seen before and could
only serve a violent purpose. Finally, the court concluded
that a longer sentence was justified for deterrence pur-
poses in light of the heightened need for security within
the prison system.
  Vaughn challenges only the substantive reasonable-
ness of his above-range prison sentence. A sentence is
reasonable if the district court properly calculated the
guidelines range and then exercised appropriate dis-
cretion in applying the factors specified in 18 U.S.C.
§ 3553(a). See Gall v. United States, 552 U.S. 38, 56 (2007);
United States v. Panice, 598 F.3d 426, 441 (7th Cir. 2010). A
district court is free to impose a sentence outside the
guidelines range so long as the judge explains why
that sentence is appropriate under § 3553(a). See United
States v. Bartlett, 567 F.3d 901, 909 (7th Cir. 2009).
  The district court complied with this procedure. The
court properly calculated the guidelines range—a calcula-
tion that Vaughn does not dispute—and concluded that
No. 09-3789                                              5

a higher prison sentence was necessary to account for
the considerations relevant under § 3553(a). See United
States v. Smith, 562 F.3d 866, 872 (7th Cir. 2009). The
court explained that its decision rested on the need to
deter Vaughn and others from such senseless attacks,
the effort by Vaughn to prolong the attack, and the grue-
some quality of the weapon.
  Vaughn’s attempts to undermine these reasons are
unpersuasive. First, the district court appropriately
focused on the need to deter Vaughn given the sense-
less nature of this attack. Vaughn entered the guards’
office with a shank, looking for a fight. And he used that
shank to stab Camden numerous times. The court rea-
sonably noted that, if this was how Vaughn behaved
while hoping for a transfer to a lower-security facility,
his judgment could not be trusted. See United States v.
Walker, 447 F. 3d 999, 1008 (7th Cir. 2006).
  The court also reasonably relied on the “continuing
nature” of the attack. Vaughn objects to this characteriza-
tion because the attack lasted only seconds, but the court
was not commenting on the attack’s duration. Instead,
the court was concerned with Vaughn’s decision to
renew the assault even after Camden had escaped the
office.
  Finally, the district court appropriately based its deci-
sion on the “nasty” nature of the weapon. Vaughn argues
that his offense level was increased because he used a
dangerous weapon, see U.S.S.G. § 2A2.2(b)(2)(B), and the
court failed to explain why that increase was insuf-
ficient to account for the nature of the shank. But the
6                                               No. 09-3789

district court did explain itself. The judge properly com-
pared Vaughn’s attack to “typical” prison assaults, see
§ 3553(a)(2)(A), (6); United States v. Carter, 538 F.3d 784,
793 (7th Cir. 2008), and remarked that Vaughn had used
a weapon that was as gruesome as any the court had
ever seen. Because this and the other explanations the
district court gave for imposing an above-guidelines
sentence are all reasonable, we affirm the judgment.




                           7-30-10